Citation Nr: 1536173	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  11-02 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for hypertension with mitral and tricuspid valvular disorder.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from June 1989 to August 1990. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This matter was previously remanded by the Board for further development in February 2014.  Such development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), was also remanded by the Board in February 2014.  However, upon additional development, the Appeals Management Center (AMC) granted service connection for this claim in October 2014.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, will not be addressed in this decision.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDING OF FACT

During the period of the appeal, the Veteran's hypertension with mitral and tricuspid valvular disorder has not been manifested by readings of diastolic blood pressure of predominantly 110 or more, or systolic blood pressure of predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for service-connected hypertension with mitral and tricuspid valvular disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, a letter dated in April 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, the April 2009 notice letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date. 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553   (1996); see also 38 C.F.R. § 20.1102 (2015) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA medical records, and private treatment records as identified by the Veteran are in the file.  VA treatment records have also been associated with the Veteran's electronic paperless file.  The record indicates VA has successfully attempted to obtain, to the extent possible, all outstanding private medical records identified by the Veteran.  

In addition, the record indicates that the Veteran was in receipt of Social Security Administration  (SSA) Disability benefits that warranted obtaining additional records.  As such, in February 2014, the Board remanded this appeal for the outstanding SSA records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These records were obtained and associated with the Veteran's claims folder.

The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations in May 2009 and August 2014.  The findings of the VA examiners involved review of the claims file and a thorough examination of the Veteran and the medical opinions were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical and other information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its February 2014 remand directives.  The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298   (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R.   § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for any increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007), Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although it has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, but does not have to discuss each item of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's hypertension has been evaluated at 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under that Diagnostic Code, hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more warrants a 10 percent evaluation.  Additionally, 10 percent is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A 40 percent evaluation is assigned when diastolic pressure is predominantly 120 or more, and a 60 percent evaluation is warranted when diastolic pressure is predominantly 130 or more.

Note (1) of Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.

In addition, the Board notes that, effective October 6, 2006, VA revised the regulations governing the evaluation of specified cardiovascular disorders-those rated under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020.  See 38 C.F.R. § 4.100.  The revised regulation adds a new "Note (3)" to 38 C.F.R. § 4.104, Diagnostic Code 7101 for hypertensive vascular disease, stating that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease; however, the specific criteria for rating hypertension (set forth in Diagnostic Code 7101, as above) have remained unchanged.

According to the evidence of record, VA treatment records revealed the following blood pressure reading:

DATE
BLOOD PRESSURE
April 3, 2009
116/80
August 6, 2014
132/80
September 5, 2014
125/76
122/77

The Veteran was also treated at the Lower Oconee Community Hospital in Glenwood, Georgia, in March 2009, where records indicated that the Veteran's blood pressure readings were 141/88 on March 25, 2009; 128/79 on March 26, 2009; and 115/76 on an unknown date.

In addition, multiple readings at the Lower Oconee Community Hospital showed the following:

DATE
BLOOD PRESSURE
March 25, 2009
119/66
123/81
123/81
March 26, 2009
120/36
115/74
128/79
148/97
155/89
122/65
March 27, 2009
120/67
110/56
102/60
119/64

In May 2009, the Veteran was afforded a VA examination where a diagnosis of hypertension, not otherwise specified, was confirmed.  The VA examiner stated that three months prior, prescription medication of Lisinopril/hydrochlorothiazide was added to the Veteran's treatment as his blood pressure was not controlled.  The Veteran stated he experienced chest pain which precipitated an evaluation including an echocardiogram.  The echocardiogram revealed no evidence of myocardial infarction but revealed some valvular issues.  A physical examination revealed blood pressure of: 138/101, 130/100, 136/94.  The Veteran's heart was at a regular rate and rhythm and without murmurs, rubs, gallops, or clicks.  The point of maximal impact was also normal.

A chest x-ray revealed that the heart and hilar shadows appeared within the range of normal in size and configuration.  There were no consolidation or pleural effusions noted.  An EKG showed normal sinus rhythm. 

The Veteran was diagnosed with essential hypertension which was uncontrolled but on multiple medications; dyslipidemia; and trace mitral, mild tricuspid regurgitation.

In his December 2010 VA Form 9, the Veteran stated that he was taking four times the amount of medicine he used to take when he was first diagnosed with hypertension.  In an October 2010 letter to Senator Chambliss, the Veteran stated that he was taking three times the amount of medication he used to take and had also developed additional heart complications/diseases as a result of his hypertension

In August 2014, the Veteran was afforded another VA examination where it revealed he was taking continuous medication for hypertension.  The VA examiner determined the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  His current blood pressure readings were the following: 142/92, 144/92, 142/91.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to hypertension.  The Veteran's hypertension did not impact his ability to work.  Furthermore, the echocardiogram of the heart determined the Veteran had sinus rhythm; left ventricle size and systolic function were normal, no abnormality of the wall motion; the left atrial size was normal with no clot; the right ventricle and right atrial size were normal; there was mild aortic sclerosis, no aortic stenosis/regurgitation; mitral valve was normal with no prolapse, no mitral regurgitation; tricuspid valve was normal with no regurgitation or prolapse; pulmonic valve was normal with no regurgitation; there was no pericardial effusion; there were no masses, vegetations, or thrombus. 

The VA examiner stated the Veteran had hypertension which was controlled with medication.  The echocardiogram revealed the valves of his heart and both the mitral and tricuspid valves were normal.  

In light of the evidence above, the Veteran's blood pressure readings, as documented in the medical evidence of record, do not reflect systolic pressure predominantly 200 or more or diastolic pressure predominantly 110 or more.  The highest systolic reading, recorded was 148, was reported in March 2009.  Otherwise, diastolic readings of 110 or above were never noted within the record.  The highest diastolic reading, recorded as 101, was reported in May 2009.  Therefore, the diastolic readings have predominantly been below 110. 

Additionally, there is no indication that the Veteran's hypertension warrants an increased rating under any other diagnostic code.  He is specifically service-connected for hypertension and there is no evidence of hypertensive heart disease or other heart disease.  As such, an increased rating cannot be assigned for hypertension under any other diagnostic code relating to the cardiovascular system.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7020, 7110-7123 (2015).

There is also no indication in the medical evidence of record that the Veteran's hypertension warranted other than the currently assigned 10 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's hypertension has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim for a rating higher than 10 percent for hypertension with mitral and tricuspid valvular disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for hypertension with mitral and tricuspid valvular disorder is denied.


REMAND

Unfortunately, another remand is required in this matter.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran contends that he is entitled to TDIU benefits.  Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

The Veteran is currently service connected for an acquired psychiatric disability to include unspecified anxiety disorder, unspecified depressive disorder, and posttraumatic stress disorder (PTSD), assigned a 50 percent disability rating, effective August 1, 2014; hypertension with mitral and tricuspid valvular disorder, assigned a 10 percent disability rating, effective March 12, 1993; and bilateral tinnitus, assigned a 10 percent disability rating, effective March 17, 2009.   The combined evaluation was at 60 percent from August 1, 2014. 

In February 2014, the Board remanded this matter.  Subsequently, in August 2014 the Veteran was afforded a VA examination for his hypertension claim.  The VA examiner opined that the Veteran's hypertension did not impact his ability to work.  The VA examiner further stated "[T]here is NO medical reasons for him not to be gainfully employed in both a physical and/or sedentary employment position."  

The Board finds that this opinion is inadequate as the VA examiner has clearly not acknowledged, addressed, or evaluated the Veteran's other service-connected disabilities. 

Therefore, because the August 2014 VA opinion is inadequate and as the Veteran has not yet undergone a VA examination with respect to his TDIU claim, the Board finds that, on remand, a TDIU examination should ascertain the functional and occupational impact of his service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder.  

2.  Following completion of the above, the Veteran should be scheduled for a VA examination before an appropriate examiner to determine functional effects of his service-connected disabilities, either individually or taken in their totality, relative to the Veteran's ability to obtain or maintain a substantially gainful occupation that his education and occupational experience would otherwise permit him to undertake.  

The Veteran is currently service-connected for the following disabilities: an acquired psychiatric disability to include unspecified anxiety disorder, unspecified depressive disorder, and PTSD; hypertension with mitral and tricuspid valvular disorder; and bilateral tinnitus.   

The examiner should review the claims folders and note such review in the examination report.  The examiner should provide a rationale for the opinion.

The examiner must not consider and must not discuss impairment related to nonservice-connected disability and the Veteran's age.

3.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B . COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


